         Case 2:18-cv-00091-MHT-SMD Document 105 Filed 02/12/21 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION

Darcy Corbitt, Destiny Clark, and,            )
Jane Doe,                                     )
                                              )
          Plaintiffs,                         )
                                              )       Civil Action No.
    v.                                        )       2:18-cv-91-MHT-SMD
                                              )
Hal Taylor, in his official capacity as       )
Secretary of the Alabama Law                  )
Enforcement Agency; Col. Charles Ward,        )
in his official capacity as Director of the   )
Department of Public Safety; Chief Deena      )
Pregno, in her official capacity as Chief     )
of the Driver License Division; and,          )
Jeannie Eastman, in her official capacity     )
as Driver License Supervisor in the           )
Driver License Division,                      )
                                              )
          Defendants.                         )


                                        NOTICE OF APPEAL
          Defendants—Hal Taylor, in his official capacity as Secretary of the Alabama Law

Enforcement Agency, Col. Charles Ward, in his official capacity as Director of the Department of

Public Safety, Chief Deena Pregno, in her official capacity as Chief of the Driver License

Division,1 and Jeannie Eastman, in her official capacity as Driver License Supervisor in the Driver

License Division—hereby give notice of their appeal to the United States Court of Appeals for the

Eleventh Circuit from this Court’s Opinion (doc. 101) and Judgment (doc. 102) entered on January

15, 2021, as well as from all earlier rulings, opinions, and orders adverse to them in this case.




1
 Chief Pregno has since retired, but no one has yet assumed her title at ALEA, and so this official
capacity suit has continued in her name. See Fed. R. Civ. P. 25(d); Fed. R. App. P. 43(c).
Case 2:18-cv-00091-MHT-SMD Document 105 Filed 02/12/21 Page 2 of 3




                           Respectfully submitted,

                           Steve Marshall
                             Attorney General

                          s/ Brad A. Chynoweth
                          Brad A. Chynoweth (ASB-0030-S63K)
                             Assistant Chief Deputy Attorney General
                          James W. Davis (ASB-4063-I58J)
                          Winfield J. Sinclair (ASB-1750-S81W)
                          Misty S. Fairbanks Messick (ASB-1813-T71F)
                              Assistant Attorneys General
                          State of Alabama
                          Office of the Attorney General
                          501 Washington Avenue
                          Montgomery, Alabama 36130
                          Telephone: (334) 242-7300
                          Facsimile: (334) 353-8440
                          Brad.Chynoweth@AlabamaAG.gov
                          Jim.Davis@AlabamaAG.gov
                          Winfield.Sinclair@AlabamaAG.gov
                          Misty.Messick@AlabamaAG.gov

                          Counsel for the Defendants




                                 2
     Case 2:18-cv-00091-MHT-SMD Document 105 Filed 02/12/21 Page 3 of 3




                               CERTIFICATE OF SERVICE

       I hereby certify that, on February 12, 2021, I electronically filed the foregoing with the

Clerk of the Court using the CM/ECF system which will send notification of such filing to the

following counsel for Plaintiffs: Gabriel Arkles (garkles@transgenderlegal.org); Randall Marshall

(rmarshall@aclualabama.org);       Rose     Saxe       (rsaxe@aclu.org);        Kaitlin   Welborn

(kwelborn@aclualabama.org); and LaTisha Gotell Faulks (tgfaulks@aclualabama.org).


                                                   s/ Brad A. Chynoweth
                                                   Counsel for the Defendants




                                               3
